     Case 3:18-cv-01526 Document 353 Filed 10/29/20 Page 1 of 4 PageID #: 10346




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


JOHN BAXLEY, JR., et al.

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 3:18-1526

BETSY JIVIDEN, in her official capacity
as Commissioner of the West Virginia
Division of Corrections and Rehabilitation and
WEST VIRGINIA DIVISION OF CORRECTIONS
AND REHABILITATION, et al.

                               Defendants.

                          MEMORANDUM OPINION AND ORDER

         After granting Plaintiffs’ Counsel’s Motion to Withdraw and Hold the Motion for

Summary Judgment pending against Named Plaintiffs Eric L. Jones and Amber Arnett, the Court

held the Motion for Summary Judgment directed at Jones and Arnett in abeyance for thirty days.

ECF No. 316. Recognizing that Plaintiffs may not have received adequate notice of their pro se

status and the pending motion, the Court issued separate orders notifying Plaintiffs Jones and

Arnett of the pending motion and their right to file a responsive memorandum. ECF No. 346; ECF

No. 347. The Court provided Plaintiffs Jones and Arnett an additional seven days to file responses

in opposition to the Defendants’ motion. Id.

         As Plaintiff Jones and Arnett have failed to file any responsive memoranda or pleadings,

the issue now before the Court is whether Plaintiffs have failed to prosecute their civil action. For

the following reasons, the Court finds that Plaintiffs Jones and Arnett have failed to exhibit an
  Case 3:18-cv-01526 Document 353 Filed 10/29/20 Page 2 of 4 PageID #: 10347




intent to proceed as Named Plaintiffs in this class action, and therefore the Court DISMISSES the

claims brought by Plaintiffs Eric L. Jones and Amber Arnett with prejudice.

    I.      Background

         Plaintiffs Jones and Arnett are listed as Named Plaintiffs in a putative class action against

regarding medical and mental health treatment in West Virginia Regional Jails. ECF No. 67. On

July 17, 2020, Defendants filed a Motion for Summary Judgment as to these plaintiffs. ECF No.

260. In their Motion, the Defendants claimed that Mr. Jones had been released from custody on

May 19, 2020; that he had failed to appear for his noticed deposition; and that Plaintiffs’ counsel

had “been unable to speak with him to re-schedule his deposition.” Id. at 1–2. Defendants also

claimed that Ms. Arnett was released from custody on or about June 4, 2020 and that her counsel

had lost contact with her. Id. at 2.

         On August 7, 2020, Plaintiffs’ Counsel moved to hold the Motion for Summary Judgment

in temporary abeyance noting that Counsel anticipated filing motions to withdraw from

representation. ECF No. 309. Three days later, Counsel filed motions to withdraw from

representation of both Plaintiffs. Counsel stated that Plaintiff Jones had obtained gainful

employment after his release from custody and that his employment prevented his participation in

a deposition and that “[b]y being unable to participate, Plaintiff has effectively indicated an intent

to withdraw as a plaintiff in this matter.” ECF No. 310, at 1. With regard to Plaintiff Arnett,

Counsel stated that she had been unable to make contact with her since her release. ECF No. 311.

On August 12, 2020, The Court granted all three motions and held the Motion for Summary

Judgment in temporary abeyance for thirty days. ECF No. 316.

         On August 24, 2020, the Court issued orders advising Plaintiffs Arnett and Jones that the

Motion for Summary Judgment was pending against them and that they had a right to file a




                                                 -2-
  Case 3:18-cv-01526 Document 353 Filed 10/29/20 Page 3 of 4 PageID #: 10348




response to the motion. ECF No. 346; ECF No. 347. Plaintiffs were given until October 1, 2020

to file responsive memoranda. To date, neither Plaintiff has filed any documents with the Court.

    II.       Discussion

           Federal Rule of Civil Procedure 41(b) states that “[i]f the plaintiff fails to prosecute or to

comply with these rules or a court order, a defendant may move to dismiss the action or any claim

against it.” Fed. R. Civ. P. 41(b). This rule solidifies the principle “that courts must have the

authority to control litigation before them.” Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989).

Although the rule does not explicitly provide the power for a court to dismiss a case sua sponte,

district courts have the inherent authority to dismiss a case for failure to prosecute without waiting

for a defendant’s motion. See Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962) (“Neither the

permissive language of the Rule—which merely authorizes a motion by the defendant—nor its

policy requires us to conclude that it was the purpose of the Rule to abrogate the power of courts,

acting on their own initiative, to clear their calendars of cases that have remained dormant because

of the inaction or dilatoriness of the parties seeking relief.”).

           In this case, the Court is satisfied that Counsel for the Named Plaintiffs was diligent and

made reasonable efforts to maintain contact with Plaintiff Arnett after her release from custody.

The Court also agrees with Counsel that Plaintiff Jones’s failure to participate in discovery after

his release indicates an intent to withdraw as a named plaintiff in this action. Since Counsel

withdrew from representation, the Court has received no indication from Plaintiff Arnett or Jones

that suggests they intend to continue pro se or with new counsel. Consequently, the Court

concludes that these Plaintiffs have abandoned their claims.

    III.      Conclusion

           Given the totality of the circumstances, the Court FINDS that Plaintiffs Jones and Arnett




                                                   -3-
  Case 3:18-cv-01526 Document 353 Filed 10/29/20 Page 4 of 4 PageID #: 10349




have failed to prosecute their case. Accordingly, the Court DISMISSES with prejudice Plaintiffs

Jones and Arnett’s claims from this action. The Court does not reach consideration of Defendants’

Motion for Summary Judgment, ECF No. 260. The Motion is therefore DENIED AS MOOT.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                            ENTER:         October 29, 2020




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                              -4-
